Citation Nr: 0113375	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
malaria.

2.  Entitlement to service connection for kidney failure, 
secondary to service-connected malaria.

3.  Entitlement to service connection for liver failure, 
secondary to service-connected malaria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from November 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
post traumatic stress disorder (PTSD), hearing loss, 
tinnitus, service connection for kidney failure secondary to 
service-connected malaria, service connection for liver 
failure secondary to service-connected malaria and an 
increased evaluation for malaria.  By rating decision of 
February 2000, service connection for PTSD was granted.  A 
hearing officer's decision of March 2000, granted service 
connection for hearing loss and tinnitus.  These issues are 
therefore not before the Board.

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103A)).

The veteran claims that he has kidney and liver failure 
secondary to his service-connected malaria.  He also 
maintains that he continues to have fevers, chills, and other 
symptoms that he indicates are malaria symptoms such as he 
had before.  He states that his service-connected malaria is 
more severe than the current noncompensable evaluation 
reflects.  

The veteran testified at a personal hearing in January 2000 
before a hearing officer at the RO.  At this hearing, he 
indicated that he was treated for his kidney failure by 
Michael E. Lustgarten, MD, for ten years and by a Dr. Harvey, 
for his liver failure.  Dr. Lustgarten wrote a statement on 
the veteran's behalf; however, none of his medical records 
are associated with the claims folder.  Additionally, there 
is no evidence that the RO ever attempted to obtain Dr. 
Harvey's medical records.  VA has a duty to make reasonable 
efforts to obtain relevant records that the veteran 
adequately identifies.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).  
Here, potentially relevant medical records identified by the 
veteran at his personal hearing have not been sought.  The RO 
should attempt to locate these records and associate them 
with the claims folder.  

Additionally, the veteran's claims that he has had relapses 
of his malaria.  Relapses of malaria must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
any residuals such as liver or spleen damage must be rated 
under the appropriate system.  Although the VA examiners who 
performed the veteran's April 2000 and June 2000 examinations 
indicate that they doubt malarial involvement in the 
veteran's kidney and liver disabilities, it is required that 
malaria relapses must be confirmed by blood smears.  No 
examiner has specifically discussed findings located in blood 
smears and those findings and the medical records of the 
doctors treating the veteran for kidney and liver 
disabilities must be done prior to final adjudication of the 
claims.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).  If, after 
conducting the necessary development and notification 
required herein for the above cited claims, it appears that a 
medical examination with specific lab findings (blood smears) 
are needed, this must be performed prior to final 
adjudication.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who have treated him 
for his malaria, kidney failure and liver 
failure.  After obtaining an appropriate 
release from the veteran for each 
provider (MDs to include Dr. Lustgarten 
and Dr. Harvey) whose records are not 
already associated with the claims 
folder, request the complete clinical 
records of all such treatment, if any.  
If requests for any records are not 
successful, advise the veteran and his 
representative that VA was unable to 
obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and afford the veteran the 
opportunity to submit any outstanding 
private records himself. 

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
his claimed kidney and liver disabilities 
and to evaluate the veteran's malaria 
relapse, if any.  The claims folder, 
including a copy of this remand, is to be 
reviewed by the examiner in conjunction 
with the examination.  If the veteran's 
private physicians submit medical 
evidence relative to the veteran's 
claimed kidney and liver disease, the 
examiner should specifically address the 
etiology of any kidney and/or liver 
disease, indicating whether it is at 
least as likely as not that the veteran 
has kidney and/or liver disabilities due 
to his service-connected malaria.  Blood 
smears must be performed and specifically 
address the presence or absence of 
malarial parasites.  The examiner must 
provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached.

3.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

4.  Adjudicate the issues on appeal.  If 
any benefit sought on appeal remain 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and then be afforded a 
reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


